VILLANTI, Judge.
Kent T. Hukill appeals the order denying Janice Shelton’s petition to terminate Mr. Hukill’s child support obligation. Ms. Shelton filed Florida Supreme Court Approved Family Law Form 12.905(b), alleging that a DNA test excluded Mr. Hukill as the father of Ms. Shelton’s daughter. We affirm the circuit court’s denial of her petition without comment. However, we note that our affirmance does not preclude Mr. Hukill from seeking any relief he may obtain under chapter 742, Florida Statutes (2006).
KELLY and LaROSE, JJ., Concur.